Name: 2009/833/EC: Commission Decision of 10Ã November 2009 adjusting the weightings applicable from 1Ã August 2008 , 1Ã September 2008 , 1Ã October 2008 , 1Ã November 2008 , 1Ã December 2008 and 1Ã January 2009 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: 2009-11-13

 13.11.2009 EN Official Journal of the European Union L 297/14 COMMISSION DECISION of 10 November 2009 adjusting the weightings applicable from 1 August 2008, 1 September 2008, 1 October 2008, 1 November 2008, 1 December 2008 and 1 January 2009 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2009/833/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC) No 613/2009 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 August 2008, 1 September 2008, 1 October 2008, 1 November 2008, 1 December 2008 and 1 January 2009, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, HAS DECIDED AS FOLLOWS: Sole Article The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains six monthly tables showing which countries are affected and the applicable dates for each one (1 August 2008, 1 September 2008, 1 October 2008, 1 November 2008, 1 December 2008 and 1 January 2009). The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates of application of the weightings. Done at Brussels, 10 November 2009. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 181, 14.7.2009, p. 1. ANNEX AUGUST 2008 Place of employment Economic parity August 2008 Exchange rate August 2008 Weighting August 2008 Absent Absent Absent Absent SEPTEMBER 2008 Place of employment Economic parities September 2008 Exchange rate September 2008 (1) Weighting September 2008 (2) Nepal (3) 75,02 103,495 72,5 OCTOBER 2008 Place of employment Economic parities October 2008 Exchange rate October 2008 (4) Weighting October 2008 (5) Argentina (6) 2,744 4,549 60,3 Botswana (6) 5,003 10,0251 49,9 Ghana (7) 0,9408 1,6575 56,8 Kyrgyzstan (6) 52,86 52,8043 100,1 Democratic Republic of the Congo (Kinshasa) (6) 1 031 828,29 124,5 Venezuela (6) 2,183 3,08504 70,8 NOVEMBER 2008 Place of employment Economic parities November 2008 Exchange rate November 2008 (8) Weightings November 2008 (9) Egypt 2,971 7,18275 41,4 Ethiopia 12,31 12,3791 99,4 Guinea (Conakry) 4 108 6 121,77 67,1 Liberia 80,26 80,9742 99,1 Namibia 7,548 13,0194 58,0 Nepal (10) 80,21 101,68 78,9 Nicaragua 14,96 25,6812 58,3 East Timor 0,9402 1,3035 72,1 DECEMBER 2008 Place of employment Economic parities December 2008 Exchange rate December 2008 (11) Weightings December 2008 (12) Saudi Arabia 4,887 4,7336 103,2 Costa Rica 595,5 716,885 83,1 Ghana (13) 0,9912 1,51325 65,5 Guatemala 8,816 9,96951 88,4 Haiti 70,13 51,8381 135,3 Solomon Islands 10,94 10,1026 108,3 Jamaica 99,81 95,647 104,4 Malawi 146,6 177,074 82,8 Uzbekistan 992 1 748,44 56,7 Sudan (Khartoum) 1,698 2,80875 60,5 Southern Sudan (Juba) 2,958 2,80875 105,3 Swaziland 6,188 12,7107 48,7 Ukraine 8,686 8,04073 108,0 Vietnam 11 940 21 278 56,1 JANUARY 2009 Place of employment Economic parities January 2009 Exchange rate January 2009 (14) Weighting January 2009 (15) Argentina (16) 2,906 4,8986 59,3 Botswana (16) 5,303 11,0803 47,9 Ecuador 0,9626 1,4098 68,3 Kyrgyzstan (16) 56,5 55,5673 101,7 Madagascar 2 216 2 429,72 91,2 Nepal (17) 85,82 106,865 80,3 Democratic Republic of the Congo (Kinshasa) (16) 1 092 894,885 122,0 Dominican Republic 31,86 50,4406 63,2 Tanzania 1 188 1 666,43 71,3 Thailand 26,17 48,998 53,4 Venezuela (16) 2,344 3,03107 77,3 (1) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (2) Brussels = 100 %. (3) The weighting for this place is adjusted three times: for September 2008 and November 2008, and then for January 2009. (4) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (5) Brussels = 100 %. (6) The weighting for this place is adjusted twice: for October 2008 and for January 2009. (7) The weighting for this place is adjusted twice: for October 2008 and December 2008. (8) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (9) Brussels = 100 %. (10) The weighting for this place is adjusted three times: for September 2008 and November 2008, and then for January 2009. (11) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (12) Brussels = 100 %. (13) The weighting for this place is adjusted twice: for October 2008 and December 2008. (14) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (15) Brussels = 100 %. (16) The weighting for this place is adjusted twice: for October 2008 and for January 2009. (17) The weighting for this place is adjusted three times: for September 2008 and November 2008, and then for January 2009.